SEC. File Nos. 002-86838 811-03857 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 52 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 52 AMERICAN FUNDS INSURANCE SERIES (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1406 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Steven I. Koszalka Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071-1406 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective on May 1, 2011, pursuant to paragraph (a) of rule 485. SUBJECT TO COMPLETION, DATED JANUARY 26, 2011 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. [LOGO] American Funds(R) The right choice for the long term(R) AMERICAN FUNDS INSURANCE SERIES(R) Global Discovery Fund International Growth and Income Fund/SM/ Global Growth Fund Global Balanced Fund Global Small Capitalization Fund Asset Allocation Fund Growth Fund Bond Fund International Fund Global Bond Fund New World Fund(R) High-Income Bond Fund Blue Chip Income and Growth Fund Mortgage Fund Global Growth and Income Fund U.S. Government/AAA-Rated Securities Fund Growth-Income Fund Cash Management Fund PROSPECTUS Class 1 shares May 1, 2011 TABLE OF CONTENTS Summaries 1 Global Discovery Fund 4 Global Growth Fund 7 Global Small Capitalization Fund 10 Growth Fund 13 International Fund 16 New World Fund 20 Blue Chip Income and Growth Fund 23 Global Growth and Income Fund 26 Growth-Income Fund 29 International Growth and Income Fund 32 Global Balanced Fund 35 Asset Allocation Fund 38 Bond Fund 41 Global Bond Fund 45 High-Income Bond Fund 48 Mortgage Fund 51 U.S. Government/AAA-Rated Securities Fund 54 Cash Management Fund 56 Investment objectives, strategies and risks 77 Management and organization 82 Purchases and redemptions of shares 83 Plans of distribution 83 Distributions and taxes 84 Financial highlights The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. GLOBAL DISCOVERY FUND INVESTMENT OBJECTIVE The investment objective of the fund is long-term growth of capital. Current income is a secondary consideration. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold an interest in the fund. It does not reflect insurance contract fees and expenses. If insurance contract fees and expenses were reflected, expenses shown would be higher. ANNUAL FUND OPERATING EXPENSES (EXPENSES THAT YOU PAY EACH YEAR AS A PERCENTAGE OF THE VALUE OF YOUR INVESTMENT) CLASS 1 Management fee X.XX% Other expenses X.XX Total annual fund operating expenses X.XX EXAMPLE The example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem your shares at the end of the periods. The example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. The example does not reflect insurance contract expenses. If insurance contract expenses were reflected, expenses shown would be higher.
